Title: From Thomas Jefferson to Mary Jefferson, 17 November 1793
From: Jefferson, Thomas
To: Jefferson, Mary



Germantown Nov. 17. 1793

No letter yet from my dear Maria, who is so fond of writing, so punctual in her correspondencies! I enjoin as a penalty that the next be written in French.—Now for news. The fever is entirely vanished from Philadelphia. Not a single person has taken infection since the great rains about the 1st. of the month, and those who had it before are either dead or recovered. All the inhabitants who had fled are returning into the city, probably will all be returned in the course of the ensuing week. The President has been into the city, but will probably remain here till the meeting of Congress to form a point of union for them before they will have had time to gather knolege and courage. I have not yet been in, not because there is a shadow of danger, but because I am afoot.—Thomas is returned into my service. His wife and child went into town the day we left them. They then had the infection of the yellow fever, were taken two or three days after, and both died. Had we staid those two or three days longer, they would have been taken at our house. I have heard nothing of Miss Cropper. Her trunk remains at our house. Mrs. Fullerton left Philadelphia. Mr. and Mrs. Rittenhouse remained there but have escaped the fever.—Follow closely your music, reading, sewing, house-keeping, and love me as I do you, most affectionately.

Th: Jefferson


P.S. Tell Mr. Randolph that General Wayne has had a convoy of 22. waggons of provision and 70. men cut off in his rear by the Indians.

